                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    MARVIN HARRIS, D99649,                              Case No. 18-cv-06387-CRB (PR)
                                  10                   Petitioner,                          ORDER DISMISSING PETITION
                                                                                            FOR A WRIT OF HABEAS
                                  11            v.                                          CORPUS FOR FAILURE TO
                                                                                            EXHAUST
                                  12    WARDEN,
Northern District of California




                                                                                            (ECF No. 6)
 United States District Court




                                  13                   Respondent.

                                  14
                                              Petitioner, a state prisoner currently incarcerated at California State Prison, Sacramento,
                                  15
                                       seeks a writ of habeas corpus under 28 U.S.C. § 2254 challenging the Contra Costa County
                                  16
                                       Superior Court’s recent denial of his petition for release pursuant to California Penal Code section
                                  17   3051. He also seeks leave to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.
                                  18          Prisoners in state custody who wish to challenge collaterally in federal habeas corpus
                                  19   proceedings either the fact or length of their confinement are first required to exhaust state judicial

                                  20   remedies, either on direct appeal or through collateral proceedings, by presenting the highest state
                                       court available with a fair opportunity to rule on the merits of each and every claim they seek to
                                  21
                                       raise in federal court. See 28 U.S.C. § 2254(b)-(c). Petitioner has not done so. He has not
                                  22
                                       presented the Supreme Court of California with an opportunity to consider and rule on his claims.
                                  23
                                       See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (state’s highest court must be given
                                  24   opportunity to rule on claims even if review is discretionary); Larche v. Simons, 53 F.3d 1068,
                                  25   1071-72 (9th Cir. 1995) (Supreme Court of California must be given at least one opportunity to
                                  26   review state prisoners’ federal claims).
                                              For the foregoing reasons, the petition for a writ of habeas corpus is DISMISSED without
                                  27
                                       prejudice to petitioner filing a new petition after state judicial remedies are exhausted. But based
                                  28
                                       solely on petitioner’s affidavit of poverty, his application for leave to proceed IFP (ECF No. 6) is
                                   1
                                       GRANTED.
                                   2
                                              The clerk is instructed to close the file and terminate all pending motions as moot.
                                   3
                                              IT IS SO ORDERED.
                                   4
                                       Dated: October 26, 2018
                                   5
                                                                                        ______________________________________
                                   6
                                                                                        CHARLES R. BREYER
                                   7                                                    United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MARVIN HARRIS,
                                   7                                                          Case No. 3:18-cv-06387-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        WARDEN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on October 26, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Marvin Harris ID: #D-99649
                                       California State Prison-Sacramento
                                  21   P.O. Box 290066, C2-102
                                       Represa, CA 95671
                                  22

                                  23
                                       Dated: October 26, 2018
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          3
